DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 24 July 2019 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Information Disclosure Statement
The information disclosure statement filed 24 July 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. See Annotated Form IDS NPL Cite No 5, wherein the workshop does not separately list out each publication cited therein and relevance of which publication(s) in the workshop.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (hereinafter “Zhu”, WO 2019/170170 A2).
As per Claim 1, Zhu discloses a computing system comprising: 
a storage configured to store blockchain specification information (at least paragraph 43-44, 55; send instructions of creating the virtual computing environment to the cloud platform, and the cloud platform may create the virtual computing environment following the instructions. In some embodiments, the virtual computing environment may be implemented as an equivalent of a physical computing environment, such as by using computing resources of the physical computing environment to create the virtual computing environment…the physical machine may also include a physical memory, and at least a portion of the physical memory may be assigned; virtual computing environment may have various specifications, configurations, or capabilities, such as different numbers of processor cores, different sizes of memories, different sizes of storage spaces, and different network performances (e.g., network bandwidths). In some embodiments, the one or more processors may cause multiple virtual computing environments to be created in one or more computers connected to the set of computers, each of the one or more computers having a unique network address; 
a processor configured to generate one or more security configuration files for a blockchain from the blockchain specification information, launch the blockchain on a host platform, and hook into the host platform via one or more modules which configure security settings of the blockchain based on the one or more security configuration files (at least paragraph 43-44, 47, 72; BaaS manager service 502 may receive a network address of a computer connecting to a set of computers in the cloud platform 504, as described in step 302 (FIG. 3). The BaaS manager service 502 may further send the network address to the cloud platform 504 to create, using the network address, the computing environment 508 at the computer for deploying a blockchain, as described in step 304 (FIG. 3); in response to the virtual computing environment being created at the computer, the one or more processors may cause a pair of a public key and a private key to be generated. The pair may represent an identity of the virtual computing environment. In response to receiving one of the public key or the private key, the one or more processors may generate an initial block of a blockchain. In some embodiments, the public and private keys may be generated using an asymmetric cryptography algorithm; in response to the virtual computing environment being created at the computer, the one or more processors may send a request for generating the key pair to the security service. After the security service generates the key pair, the one or more processors may receive one of the public key or the private key from the security 
As per Claim 2. The computing system of claim 1, wherein the blockchain specification information comprises a file that includes information about one or more of blockchain peer nodes, an orderer node, blockchain channels, and a certificate authority (at least paragraph 71-72; computing environment 508 may be implemented as a certificate authority (CA) server; BaaS manager service 502 may receive a network address of a computer connecting to a set of computers in the cloud platform 504, as described in step 302 (FIG. 3). The BaaS manager service 502 may further send the network address to the cloud platform 504 to create, using the network address, the computing environment 508 at the computer for deploying a blockchain, as described in step 304 (FIG. 3)).
As per Claim 3. The computing system of claim 1, wherein the processor is configured to parse the blockchain specification information into a plurality of sub configuration files, and transmit the plurality of sub configuration files to a plurality of modules which configure the blockchain on the host platform (at least paragraph 26, 43-44; creating virtual computing environment for blockchain; which may have various specifications, configurations, or capabilities, such as different numbers of processor cores, different sizes of memories, different sizes of storage spaces, and different network performances (e.g., network bandwidths). In some embodiments, the one or more processors may cause multiple virtual computing environments to be created in one or more computers connected to the set of computers, each of the one or more computers having a unique network address; BaaS system may modularize its provided 
As per Claim 4. The computing system of claim 1, wherein the processor configures network settings which include one or more of a firewall, a router, ports, a software-defined network (SDN), and administrative iptables, of the blockchain (at least paragraph 44; the virtual computing environment may further include a storage space (e.g., a portion of a disk of the physical machine), a network bandwidth (e.g., a portion of the network bandwidth of the physical machine), a network address (e.g., an IP address), a port number for data communication, a network firewall, or other computing components; virtual computing environment may have various specifications, configurations, or capabilities, such as different numbers of processor cores, different sizes of memories, different sizes of storage spaces, and different network performances (e.g., network bandwidths)).
As per Claim 5. The computing system of claim 1, wherein the processor configures storage settings for one or more of a file system, software-defined storage (SDS), backup storage, and storage protocols, of the blockchain (at least paragraph 44, 58; the virtual computing environment may further include a storage space (e.g., a portion of a disk of the physical machine), a network bandwidth (e.g., a portion of the network bandwidth of the physical machine), a network address (e.g., an IP address), a port number for data communication, a network firewall, or other computing components; virtual computing environment may have various specifications, configurations, or capabilities, such as different numbers of processor cores, different 
As per Claim 6. The computing system of claim 1, wherein the processor configures application containers and chaincode of the blockchain (at least paragraph 30, 41; the blockchain system 100 may operate according to one or more smart contracts (“chaincode”). Each smart contract may be a computer protocol in the form of computer code that is incorporated into the blockchain 120, to facilitate, verify, or enforce the negotiation or performance of a contract; the computer may be managed by an application container management service (e.g., Kubernetes® or stylized as “k8s”) of the cloud platform).
As per Claim 7. The computing system of claim 1, wherein the processor configures operating system policies of the blockchain which include one or more of application stack management and device management (at least paragraph 76, 33, 43; BaaS manager service may be run on the device 130 to cause creating, manage, and maintain the blockchain system 100. Communication between the device 130 and the blockchain system 100 may be established through one or more application programming interfaces (APIs); the BaaS manager service 502 monitors the blockchain. For example, the BaaS manager service 502 may use a monitoring service of the cloud platform 504; the virtual computing environment may include at least one processor 
As per Claim 8. The computing system of claim 1, wherein the processor configures high availability (HA) policies of the blockchain which include one or more of recovery services and cloud platform host services (at least paragraph 42; hybrid cloud platform may be, for example, a cloud platform combining at least a computer of the public cloud platform and at least a computer of the private cloud platform).
As per Claims 9-20. The limitations therein have substantially the same scope as claims 1-8 because claims 1-8 are a system for implementing the method of claims 9-16 and the non-transitory medium of claims 17-20. Therefore claims 9-20 are rejected for at least the same reasons as claims 1-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/Primary Examiner, Art Unit 2457